Title: From Thomas Jefferson to Mary Willis Daingerfield, 10 August 1806
From: Jefferson, Thomas
To: Daingerfield, Mary Willis


                        
                            Madam
                            
                            Monticello. Aug. 10. 1806.
                        
                        Mr. John H. Freeman hired for me four negroes of your property & five belonging to miss Sarah Dangerfield,
                            for the present year, who are now at this place. mr Freeman’s constantly declining health will probably induce him to
                            leave my service within a few weeks. this is the occasion of my troubling you at present, as I am desirous, during my
                            present visit to this place, to take measures for engaging labourers for the ensuing year. being satisfied with the
                            conduct of these people, & they I believe satisfied with their situation (for I have never heard a word of complaint
                            from them) I should be glad to engage them for another year on the same terms. their hire shall always be deposited in due
                            time in the bank of Fredericksburg subject to your order & that of miss Dangerfield of which you shall be notified at
                            the time. and indeed as I have always to hire about that number of labourers, it would be much more agreeable to me to
                            continue the same set from year to year, than to be always changing. they have been employed this year in some millworks,
                            now nearly compleated. the next year they would be engaged in levelling some garden grounds, making roads, and other
                            improvements of that nature. I will ask the favor of you to consider this letter & proposition as addressed to miss
                            Dangerfield as well as yourself, and that I may be favored with an answer as soon as convenient, as it is necessary for me
                            to make some final provision before I leave this place. a letter put into your nearest post office will come to me without
                            delay. accept my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    